Citation Nr: 1142462	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  07-13 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a sleep disorder, to include narcolepsy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active military duty from January 1943 to April 1946 and from September 1950 to December 1950.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for sleep apnea.  

In October 2010, the Board denied service connection for a sleep disorder, to include narcolepsy.  The Veteran appealed the October 2011 denial to the United States Court of Appeals for Veterans Claims (Court).  The October 2011 Board denial was vacated and remanded to the Board by the Court in May 2011 based on a Joint Motion For An Order Vacating And Remanding The Board Decision And Incorporating The Terms Of This Motion (Joint Motion).  A letter was sent to the Veteran by the Board on July 13, 2011 in which he was given 90 days from the date of the letter to submit additional argument or evidence.  A response was received by VA from the Veteran on August 31, 2011 in which he noted that he did not have any additional evidence to submit.


FINDINGS OF FACT

1.  Narcolepsy was not noted at service entrance to either period of service; VA does not have clear and unmistakable evidence that there was no aggravation of narcolepsy in service. 

2.  The presumption of soundness on service entrance is applicable in this case.

3.  The Veteran currently has narcolepsy, with the first medical evidence of this disorder during his military service.




CONCLUSIONS OF LAW

1.  The presumption of soundness at service entrance as to narcolepsy is not rebutted.  38 U.S.C.A. §§ 1111, 1153 (West 2002 & Supp. 2011); 38 C.F.R. § 3.304  (2011). 

2.  Narcolepsy was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in March 2006, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.



In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the letter.  

A separate letter in March 2006 provided information concerning the evaluation or the effective date that could be assigned should service connection be granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA examination report dated in January 2010 is on file.  

All available evidence has been obtained and there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The May 2011 Joint Motion found that the Board's October 2010 denial was inadequate because the Board failed to correctly apply the presumption of soundness to the initial period of military service and because the Board failed to make findings on whether the presumption of soundness attached to the Veteran's second period of service.  



The Veteran seeks service connection for a sleep disorder, to include narcolepsy, as due to or aggravated by service.  Having carefully considered this claim in light of the record and the applicable law, the Board is of the opinion that the Veteran's narcolepsy was incurred in service, and the appeal will therefore be granted.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

To rebut the presumption of sound condition under section 1111 for conditions not noted at entrance to service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 69 Fed. Reg. 25178 (2004); see also Wagner v. Principi, 370 F.3d 1089.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  
A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  

Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  

If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  

As noted, a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  

There were no complaints or findings of a sleep disorder during the Veteran's initial period of active duty from January 1943 to April 1946.

A preservice medical evaluation in August 1950 and a medical evaluation soon after entrance into the Veteran's second period of service in September 1950 do not reveal any pertinent complaints or findings of a sleep disorder.  The Veteran was seen on two occasions in November 1950 with complaints of recurrent attacks of sleep since age 16, lasting 10-15 minutes, that could occur at any time, including while standing, walking, talking, or eating.  One examiner noted that "[i]t would seem that the attacks are no worse now than during previous since of 3 yrs."  The impression was narcolepsy.  



An electroencephalogram (EEG) later in November 1950 revealed moderate cortical abnormality consistent with post traumatic encephalopathy.  In view of the Veteran's symptoms and the EEG findings, it was concluded that the Veteran was not fit for combat duty.  Consequently, the Veteran was transferred in December 1950 to the inactive reserve.  According to a December 1950 medical examination report, the Veteran had had spells of sleeping regardless of sleepiness and what he was doing since age 16 with a head injury prior to onset.  Narcolepsy was diagnosed.

According to an October 1992 report from a doctor with the Henry Ford Health System, the Veteran was being followed in the neurology department for narcolepsy, transient ischemic attacks, and tremor.  He had been given 10 mg of Ritalin three times a day for several years and his symptoms had essentially subsided.  

According to a July 1993 evaluation report from Henry Ford Hospital, the Veteran reported that he had been excessively sleepy all of his adult life.  The condition was untreated until about three years earlier, when a clinical diagnosis of narcolepsy was made and he started taking Ritalin.  The Veteran underwent a sleep latency test later in July 1993, which revealed findings reported to be consistent with a diagnosis of narcolepsy.

A VA evaluation, including review of the claims file, was conducted in January 2010.  The Veteran said that he used to have his sleep episodes 5-6 times a day in service.  He denied major head injury.  Narcolepsy was diagnosed.  The examiner concluded that, based on the Veteran's history and the fact that he continued to have symptoms similar to what he experienced prior to and during service, the Veteran's sleep disorder as likely as not had its onset before service with no specific aggravation during service beyond natural progression.

As the Veteran's entrance physical examinations to each period of service showed no complaints or diagnosis of a sleep disorder, a sleep disorder was not "noted," as defined by 38 U.S.C.A. 1111, at entry for either period of service.  Consequently, 
the presumption of soundness on service entrance is applicable.  Under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that an injury or disease existed prior to service, and that it was not aggravated thereby.  VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 (2004).  Having reviewed the record, the Board concludes that there is insufficient evidence of record to rebut the presumption of soundness.  

The service treatment reports noted the Veteran's complaints of sleep problems since he was 16 years old, meaning that he had problems prior to military service.  However, even if the Veteran's sleep problems preexisted his initial service entrance in 1943, he did not complain of a problem during his initial period of service from January 1943 to April 1946, a period of over three years.  He also did not report a problem when examined for his second period of service in August and September 1950.  It was not until November 1950 that he started to complain of a sleep disorder.  Moreover, there is no clear and unmistakable evidence of record that the disorder was not aggravated by his military service.  

Evidence merely showing that a condition preexisted service is not sufficient in itself to rebut the presumption of sound condition in cases where the disability is not noted at entrance.  Rather, clear and unmistakable evidence must also show that the disability was not aggravated in service.  38 U.S.C.A. § 1111 ; VAOPGCPREC 3-2003.  Despite any undocumented problems with a sleep disorder prior to service, his condition was not significant at service entrance.  His service medical records show that his sleep disorder did not become significant enough to report until November 1950, resulting in his separation from the military in December 1950.  In fact, his narcolepsy was significant enough by November 1950 to warrant the notation that he was considered to be unfit for further military duty by reason of his sleep disorder.  

Although there is a notation in November 1950 that appears to conclude that the Veteran's attacks of narcolepsy were no worse than previously, this statement is both tentative, because the examiner uses the words "[i]t would seem," and confusing, because this notation is not grammatically correct or entirely clear.  Although the January 2010 VA opinion is against the claim, it does not address all of the relevant evidence, such as why there was no aggravation in service even though the Veteran did not complain of a sleep problem during his initial period of service or until November 1950.

Accordingly, the Board concludes that the presumption of sound condition is not rebutted in this case. 

Thus, the Board must now address the question of whether the Veteran's narcolepsy was incurred during active military duty.  The first medically documented evidence of a sleep disorder was during the Veteran's second period of active duty, and since that time the Veteran has continued to complain of a sleep disorder, which has been documented by private and VA medical records.  The current medical evidence of record continues to document narcolepsy, for which the Veteran is taking medication. 

The Board must therefore conclude, under the provisions of VAOPGCPREC 
3-2003, that the evidence favors the award of service connection for narcolepsy. 


ORDER

Service connection for narcolepsy is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


